FILED
                             NOT FOR PUBLICATION
                                                                          MAY 31 2022
                      UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-10324

                  Plaintiff-Appellee,            D.C. No. 2:14-cr-00495-SRB-1

    v.
                                                 MEMORANDUM*
GILBERTO MARTINEZ,

                  Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                               Submitted May 17, 2022**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Gilberto Martinez appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i).1 We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
 The parties assume that Anders v. California, 386 U.S. 738 (1967), applies to 18
U.S.C. § 3582(c)(1) appeals. We need not reach that issue here because we
conclude that the district court did not abuse its discretion in denying relief.
under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United States v.

Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.

      Contrary to the arguments raised in Martinez’s pro se briefs, the district

court reasonably concluded that he had not shown extraordinary and compelling

reasons for a sentence reduction and that the 18 U.S.C. § 3553(a) factors did not

support relief. See Keller, 2 F.4th at 1284; see also United States v. Robertson,

895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its

decision is illogical, implausible, or not supported by the record).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                     21-10324